Citation Nr: 0838692	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  04-44 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to an initial rating beyond 10 percent for a 
right knee disorder. 

3.  Entitlement to an initial rating beyond 10 percent for a 
left knee disorder. 

4.  Entitlement to an initial rating beyond 10 percent for 
carpal tunnel syndrome of the right hand. 

5.  Entitlement to an initial rating beyond 10 percent for a 
cervical spine disorder. 

6.  Entitlement to an initial rating beyond 30 percent for 
adjustment disorder with depression and anxiety.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1979 to May 2002.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a January 2003 
rating decision and a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The issue of entitlement to an initial rating beyond 10 
percent for a cervical spine disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The veteran does not currently have bilateral hearing 
loss as defined by 38 C.F.R. § 3.385.   

2.  The veteran's right and left knee disorders are 
manifested during the entire appeal period by no more than 
slight instability, and X-ray evidence of arthritis with no 
limitation of motion, bilaterally.   

3.  During the entire length of the appeal period, the 
veteran's carpal tunnel syndrome (CTS) of the right hand has 
been manifested by sensory complaints of numbness and 
tingling.  

4.  There is no evidence that the veteran's right hand CTS 
produces moderate or severe incomplete paralysis or complete 
paralysis of the median nerve.  There is no marked limitation 
of motion or deformity of the wrist, hand, or fingers.

5.  The veteran's adjustment disorder with depression and 
anxiety is not manifested by flattened affect, impaired 
memory, impaired communication, impaired judgment, impaired 
abstract thinking, impaired thought processes, panic attacks 
more than once a week, or difficulty in understanding 
commands.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 3.385 
(2008).  

2.  The criteria for an initial disability rating in excess 
of 10 percent for chondromalacia of the right knee have not 
been met at any time during the appeal period.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code (DC) 5257 (2008).

3.  The criteria for an initial disability rating in excess 
of 10 percent for chondromalacia of the left knee have not 
been met at anytime during the appeal period.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code (DC) 5257 (2008).  

4.  The criteria for an initial rating in excess of 10 
percent for carpal tunnel syndrome of the right hand have not 
been met at any time during the appeal period.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.124a, 
Diagnostic Code 8515 (2008).  

5.  The criteria for a rating in excess of 30 percent for 
adjustment disorder with depression and anxiety have not been 
met at any time during the appeal period.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

As to the initial rating claims, these arise from the 
veteran's disagreement with the initial evaluation following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

As to the claim for service connection for hearing loss, the 
VCAA duty to notify was satisfied by way of a letter sent to 
the veteran in September 2004 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records, 
and the veteran has been examined by VA.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination on this claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  For VA compensation and pension purposes, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

The record shows that the veteran does not have a current 
hearing loss disorder as defined by VA regulations.  On the 
authorized audiological evaluation in October 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
25
LEFT
20
15
20
25
25

Speech audiometry revealed speech recognition ability of 96 
in both ears.  

There is no other documentation of testing for hearing loss 
in the file.  Thus, the preponderance of the evidence 
indicates that the veteran does not currently have hearing 
loss in either ear as defined by 38 C.F.R. § 3.385.  
Accordingly, the Board finds that the preponderance of the 
evidence shows that the veteran does not have hearing loss in 
accordance with 38 C.F.R. § 3.385; therefore, service 
connection is not warranted.  A current disability is a 
cornerstone of a service connection claim.  Brammer v.  
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v.  
Derwinski, 2 Vet. App. 141, 143-144 (1992).  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v.  
Derwinski, 1 Vet. App. 49, 55 (1991).  

Increased Initial Evaluations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Bilateral Knees

The veteran was granted service connection for his left and 
right knees in September 2003, and 10 percent evaluations 
were assigned for each knee, under Diagnostic Code 5257.  The 
veteran disagreed with the 10 percent evaluations assigned. 

Under DC 5257, which pertains to recurrent subluxation and 
lateral instability of the knee, a 10 percent rating is 
assigned for slight recurrent subluxation or lateral 
instability, while a 20 percent rating is assigned for 
moderate recurrent subluxation or lateral instability.  See 
38 C.F.R. § 4.71a, DC 5257 (2007).  The schedule of ratings,  
does not define the terms "slight," "moderate," and  
"severe;" rather than applying a mechanical formula to make  
a determination, the Board evaluates all of the evidence such  
that decisions are "equitable and just."  38 C.F.R. § 4.6 
(2007).  Normal knee joint motion is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2007). 

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for disabilities of the 
right and left knees, respectively. Although the veteran 
contends that his bilateral knee disability is worse than it 
is currently rated, the objective medical evidence does not 
show more than slight lateral instability of either knee.  

The veteran underwent a VA examination in October 2002.  At 
that time, the veteran complained of bilateral knee pain at a 
level of 4 out of 10.  Examination of the knees showed that 
the anterior and posterior cruciates were intact and the 
lateral and medial collateral ligaments for both knees were 
intact and firm.  It was noted that the patella of both knees 
were slightly mobile.  Motion was from 0 to 145 degree 
bilaterally.  

VA outpatient treatment records dated in 2005 and 2006 show 
complaints of knee pain.  No laxity was detected in April 
2005.  Motion was noted as within full limits in June 2005.  
In July 2005, he was fitted for bilateral hinged braces.   

The veteran was examined by VA in April 2007.  It was noted 
that there was instability of the knees. Motion of the left 
knee and the right knee was from 0 to 140 degrees.  X-rays 
showed very minor narrowing at the medial joint spaces.  The 
examiner found minor degenerative joint disease of the knees.  

While these findings, taken as a whole, more closely 
approximate slight lateral instability, they do not give rise 
to a finding of moderate lateral instability.  Therefore, his 
left and right knee instability is appropriately rated as 10 
percent disabling under DC 5257.  Because DC 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 
(1996); see also Spencer v. West, 13 Vet. App.  376, 382 
(2000). 

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a 
separate rating must be based upon additional disability. 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 
98, 63 Fed. Reg. 56,704 (1998).  In determining whether 
additional disability exists, for purposes of a separate 
rating, the veteran must meet, at minimum, the criteria for a 
zero percent rating under either of those codes, per 
VAOPGCPREC 9-98.  However, given the previously described 
findings, the Board has determined that the evidence is 
insufficient to show that a separate rating is warranted for 
either the left or right knee.  In this regard, at his most 
recent VA examination in April 2007 as well as on his prior 
examination in October 2002, the veteran's range of motion of 
both knees did not meet the criteria for a zero percent 
disability rating for flexion or extension.  See, DC's 5260 
and 5261.  Accordingly, assignment of an additional 10 
percent rating under DC 5003 for arthritis with limitation of 
motion is not warranted.

The Board has also considered whether the veteran is entitled 
to a higher rating under the limitation of motion codes.   
Diagnostic Codes 5260 and 5261 contemplate limitation of leg 
flexion and extension, respectively.  Under DC 5260, a zero 
percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261 (limitation of extension of the leg), a 
zero percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees. 38 C.F.R. § 4.71a, DC 5261.

The veteran has consistently demonstrated full extension of 
both knees to 0 degrees.  Flexion of the knees has been 
documented as to 140 and to 145 degrees.  These range of 
motion findings do not even meet the criteria for the 
assignment of a 0 percent rating under Diagnostic Code 5260 
or 5261, that is, flexion limited to 60 degrees and/or 
extension limited to 5 degrees.   Even considering the 
veteran's complaints of pain and functional loss, no higher 
than a 10 percent rating under either of these codes would be 
warranted.  See 38 C.F.R.  § 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The Board has considered whether any other potentially 
applicable DC's would apply.  However, as there is no showing 
of ankylosis (DC 5256), dislocated semilunar cartilage (DC 
5258) or maluinon or nonunion of the tibia and fibula (DC 
5262), a higher rating would not be assignable under any 
other DC that represents impairment of the knee.  
 
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a higher rating for either 
knee, at any time during the appeal period, and the claim is 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).   

Carpal Tunnel Syndrome of the Right Hand

Service connection was established for carpal tunnel syndrome 
(CTS) of the right hand by rating decision in January 2003.  
The award was made effective in June 2002 and was evaluated 
as 10 percent disabling under DC 8515, the code describing 
paralysis of the median nerve.  The veteran's appeal relates 
to this initial rating.  

Under DC 8515, ratings differ on the level of severity and 
the determination of which limb is involved, the major or the 
minor.  In this veteran's case, the major limb is at issue.  
The veteran's 10 percent evaluation is based on mild 
incomplete paralysis of the median nerve.  38 C.F.R. § 
4.124a, DC 8515.  The higher, 30 percent disability rating is 
warranted for moderate incomplete paralysis, whereas a 50 
percent disability rating is warranted for severe incomplete 
paralysis.  The maximum 70 percent disability rating is 
warranted for complete paralysis of the median nerve.  Id.

Complete paralysis" of the median nerve produces 
manifestations such as the hand inclined to the ulnar side, 
the index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, an inability to make a 
fist, the index and middle fingers remain extended; an 
inability to flex the distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right angles to the 
palm; weakened wrist flexion; and pain with trophic 
disturbances.  Id.

The term "incomplete paralysis" with peripheral nerve 
injuries such as this indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis described above, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The Board has reviewed VA outpatient treatment records dated 
in 2005 and 2006.  There is no indication of treatment for 
his CTS.  Throughout the course of the appeal, the veteran 
has undergone two VA examinations referable to CTS.  In 
October 2002, the veteran complained of tingling in his 
fingers and particularly in his thumb and first two fingers 
when using the computer and wrist rest. His hands were noted 
to be normal with no wasting and he had a positive Tinel's 
and a positive Phalens.  The examiner indicated that the 
veteran had an EMG study of September 7, 2002 (sic) which 
showed moderate bilateral carpal tunnel syndrome.  The 
examiner found, bilateral carpal tunnel syndrome, well 
documented by nerve conduction studies in his military 
record.  

In April 2007 on VA examination, the veteran reported 
numbness of the tip of the third and fourth fingers.  Light 
touch was noted to be decreased in the right upper extremity.  
The examiner noted a negative Tinel and Phalen's tests with 
no muscle wasting in the right hand.  The examiner found that 
the veteran had nerve fiber disease involving the superficial 
branch of the radial nerve and ulnar nerve.  The problem 
associated with the diagnosis was reported as carpal tunnel 
syndrome, right hand.  There was no nerve dysfunction and no 
significant side effects.  There was no muscle atrophy 
abnormal muscle tone, tics, or tremors.  It was also noted 
that there were no effects on usual daily activities.  

The evidence of record does not support an initial rating in 
excess of 10 percent for the right hand disability at any 
time during the appeal period.  The evidence confirms that 
the veteran's symptoms referable to his right hand are 
occasional numbness and tingling.  There is no evidence of a 
deformity of the wrist, hand, or fingers indicative of 
complete paralysis.  Thus, his symptoms are considered 
largely sensory.  His current 10 percent evaluation for the 
disability adequately accounts for the mild paralysis he 
experiences.  The criteria for a rating in excess of 10 
percent for the veteran's CTS of the right hand have not been 
met at any point during the appellate period.  A higher 
initial rating is not warranted.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v.  Derwinski, 1 Vet. 
App. 49, 55 (1991).  

Adjustment Disorder with Depression and Anxiety

The RO granted service connection for a psychiatric disorder 
in January 2003, and assigned a 30 percent initial evaluation 
under DC 9400.  The veteran has disagreed with the 30 percent 
evaluation assigned.  

In order to assign a higher rating, under the rating criteria 
for mental disorders, a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity, due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The veteran has endorsed symptoms such as increased lack of 
concentration, reclusiveness, short term memory loss, easily 
distracted mood swings and difficulty in social 
relationships.  See December 2004 Form 9.  

The veteran was examined by VA in November 2002.  He 
complained of feeling nervous, anxious and depressed.  It was 
noted that the veteran was married, and has a master's degree 
in business.  He noted that he was not able to find a job.  
On examination, it was noted that the veteran was oriented to 
time, person, place and situation.  His mood was described as 
happy and his affect was constricted.  His speech was at 
regular rate and rhythm.  His memory was fair.  He had no 
auditory hallucinations, no visual hallucinations, no 
illusions, no suicidal ideations, no homicidal ideations, no 
delusions, no obsessions, no compulsions, no loosening of 
associations, no light of ideas, no tangentiality, no 
circumstantiality and no thought blocking.  Judgment and 
insight were fair.  The GAF was 55.  The diagnosis was 
adjustment disorder with depressed mood and anxiety.  The 
examiner noted that this was of moderate severity.  

VA outpatient treatment records dated in 2005 and 2006 have 
been reviewed.  They show treatment for his psychiatric 
disorder and medication management.  In January 2005, the 
veteran underwent an initial mental health clinic assessment 
with VA when he complained of anxiety.  He reported having a 
nervous breakdown in December 1999 which consisted of panic-
like symptoms, crying and depression.  He reported that at 
that time he had marital and job problems.  It was noted that 
he was currently working as an administrator.  It was noted 
that the veteran is married to his third wife.  Examination 
showed the veteran to be casually dressed, pleasant and 
cooperative.  His speech was regular rate and normal tone.  
He did not endorse visual or auditory hallucinations and no 
delusions were elicited.  His thought processes were 
organized and goal directed.  There were no suicidal or 
homicidal ideations.  His mood appeared to be euthymic and 
his affect was mildly anxious. His insight was good and his 
judgment was good.  He was alert and oriented to person, 
place and time.  The diagnosis was anxiety, NOS.  The GAF was 
70.  In July 2005, his affect was noted to be pleasant and 
smiling.  It was noted that there were no suicidal or 
homicidal thoughts.  In August 2005, it was noted that the 
veteran had gotten a promotion at work.  

The veteran was examined by VA in April 2007.  He reported 
that his relationship with his wife was good.  The veteran 
stated that he did little socializing, including at work.  He 
reported that he talked to friends from the Navy.  
Examination showed him to be clean, neatly groomed and 
appropriately dressed.  His affect was normal.  He was noted 
to be oriented to person, time and place.  He had no 
delusions and his thought process and content were 
unremarkable.  It was noted that he understood the outcome of 
his behavior and his intelligence was above average.  It was 
indicated that the veteran has hypersomnia.  The examiner 
noted that the veteran had no inappropriate behavior and that 
as to obsessive behavior, he was very tidy and that doors had 
to be closed.  He did not have panic attacks, or homicidal or 
suicidal thoughts.  He had no episodes of violence.  His 
remote memory was normal and his recent memory and immediate 
memory were mildly impaired.  The diagnosis was, major 
depressive disorder, chronic, and the GAF was 60.  

The Board finds that the evidence does not meet or more 
nearly approximate the criteria for a rating in excess of 30 
percent.  See 38 C.F.R. § 4.7 (2007).  The evidence indicates 
that the veteran is married and maintains a few friendships.  
Although the evidence indicates that the veteran has 
difficulty with social interaction and sleep problems, the 
veteran's symptoms are best reflected by the current rating.  
The evidence includes no evidence of a flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impaired judgment, impaired abstract 
thinking, or disturbances of motivation.  

Examiners have assigned GAF scores of 55, 60 and 70.  A 
Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  A score from 61 to70 represents mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships. Id.  

The GAF scores and the examiners' assessments of the severity 
of the condition must be considered in light of the actual 
symptoms of the veteran's disorder, which provide the primary 
basis for the rating assigned.  See 38 C.F.R. § 4.126.  In 
this case, the veteran's symptoms do not warrant an increased 
rating at any time during the appeal period.  Consequently, 
the claim for a rating in excess of 30 percent is denied.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v.  Derwinski, 1 Vet. App. 49, 55 (1991).  

Extra Schedular Considerations

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.   Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).   To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
 Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

As to the veteran's bilateral knee disorders, CTS and 
adjustment disorder, the veteran's symptoms cause impairment 
in occupational and social functioning.  Such impairment is 
contemplated by the rating criteria.  The veteran is employed 
and there is no indication in the record that he has 
exceptional situations that would support consideration of an 
extraschedular evaluation due to any service-connected 
disorder.  The rating criteria reasonably describe the 
veteran's disabilities.  Referral for consideration of an 
extraschedular rating is, therefore, not warranted. 


ORDER

Service connection for bilateral hearing loss is denied. 

An initial rating beyond 10 percent for a right knee disorder 
is denied.  

An initial rating beyond 10 percent for a left knee disorder 
is denied. 

An initial rating beyond 10 percent for carpal tunnel 
syndrome of the right hand is denied. 

An initial rating beyond 30 percent for depression and 
anxiety is denied.   


REMAND

Cervical Spine Disorder

VA has a duty to inform the veteran of the applicable laws 
and regulations and provide a discussion of how they affect 
his claim.  38 C.F.R. § 19.29 (2008).  A Statement of the 
Case (SOC) must include a summary of applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affect the determination.  In 
reviewing the veteran's claim the Board has noted the veteran 
was not properly notified of the laws and regulations that 
governed his claim.  The veteran was issued a statement of 
the case on this issue in November 2004.  However the SOC did 
not include any laws and regulations regarding rating of the 
cervical spine.  Additionally the supplemental statement of 
the case issued in May 2007 does not supply this information.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran a supplemental 
statement of the case which includes 
the laws and regulations which pertain 
to rating his cervical spine, including 
the laws in effect at the time of his 
claim and the amended regulations which 
became effective during the course of 
his appeal.  Allow the veteran the 
appropriate amount of time to respond.  

2.  Then the claim should be returned 
to the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


